SO ORDERED.

SIGNED this 29 day of November, 2018.




                                                               ____________________________________
                                                               David M. Warren
                                                               United States Bankruptcy Judge

______________________________________________________________________

                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

IN RE:                                                      CASE NO. 18-04661-5-DMW

MEMENTO MORI, LLC
                                                            CHAPTER 11
               DEBTOR

                                            ORDER

       This matter comes before the court upon the Motion to Seek Relief from Automatic Stay

(“Stay Motion”) filed on October 23, 2018 by Jerome P. Reimann (“Mr. Reimann”) pro se on

behalf of himself, Ann Reimann (“Ms. Reimann”), Rhonda Reimann, and Michael Hutchens

(collectively, “Group”) and upon the Motion to Amend Debtor’s Petition (“Motion to Amend”)

filed by Mr. Reimann pro se on November 8, 2018. The court conducted a hearing on November

26, 2018 in Raleigh, North Carolina. Mr. Reimann, accompanied by Ms. Reimann, appeared on

behalf of himself and the Group, Rebecca F. Redwine, Esq. and Jason L. Hendren, Esq. appeared

on behalf of Memento Mori, LLC (“Debtor”), and Parker W. Rumley, Esq. appeared on behalf of

the United States Bankruptcy Administrator (“BA”). Based upon the pleadings and arguments of

the parties, the court makes the following findings of fact and conclusions of law:

       1.      This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) which the court

has the authority to hear and determine pursuant to 28 U.S.C. § 157(b)(1). The court has subject
matter jurisdiction pursuant to 28 U.S.C. §§ 157(a) and 1334 and the General Order of Reference

entered on August 3, 1984 by the United States District Court for the Eastern District of North

Carolina.

       2.      The Debtor filed a voluntary petition (“Petition”) for relief under Chapter 11 of the

United States Bankruptcy Code on September 20, 2018 and is operating as a debtor-in-possession

pursuant to 11 U.S.C. § 1107. The Debtor operates two boutique hotels: The Mayton Inn in Cary,

North Carolina and The King’s Daughters Inn in Durham, North Carolina.

       3.      On July 25, 2018, prior to the Petition, the Group and The Mayton Inn entered into

a contract (“Contract”) for Ms. Reimann’s wedding reception to be held at The Mayton Inn on

June 23, 2019, including use of the ballroom and all hotel rooms. The Group, through various

cash and credit card payments by its members, paid a total deposit of $20,000.00 (“Deposit”) to

secure this reservation.

       4.      Subsequent to the Petition, on October 3, 2018, the Group and The Mayton Inn

executed an addendum (“Addendum”) to the Contract which provides, inter alia, that the Deposit

is fully refundable until the earlier of seven days prior to the scheduled wedding reception or final

resolution of the Debtor’s bankruptcy case. The following day, on October 4, 2018, Ms. Reimann

requested The Mayton Inn to return the Deposit.

       5.      In the Stay Motion, Mr. Reimann argues that the Addendum was executed by the

Debtor post-petition in the ordinary course of its business and not subject to court approval;

therefore, the Debtor should be compelled to return the Deposit, with the automatic stay imposed

by 11 U.S.C. § 362 being modified to allow the Group to accept the return of the Deposit. In its

Response to the Stay Motion filed on November 6, 2018, the Debtor objects to Mr. Reimann, who

is not a licensed attorney, representing the interests of Ms. Reimann and the Group.



                                                 2
         6.       In the Motion to Amend, Mr. Reimann seems to question transactions of the Debtor

and its owners and affiliates involving property in Nevada known as the Resort on Mount

Charleston. Mr. Reimann requests the court to require the Debtor to amend the Petition to include

this property and to grant Mr. Reimann a first-priority lien on the property to satisfy the return of

the Deposit requested in the Stay Motion.

         7.       At the hearing, upon questioning by the court, Ms. Reimann explained1 that she

desires to cancel her reservation at The Mayton Inn, because she is worried that the Debtor’s

bankruptcy proceeding creates a risk of The Mayton Inn closing and ceasing operations prior to

her wedding date, resulting in no venue for her wedding reception and a loss of the Deposit. While

understandable, these concerns are unfounded, because the Debtor is continuing to operate, is

formulating a plan of reorganization, and is being monitored by the BA and a committee of

unsecured creditors, as well as secured creditors in the case. Nevertheless, the Debtor does not

object to returning the Deposit, provided that the Contract is deemed rejected and terminated, and

the Group’s reservation for use of the ballroom and hotel rooms on June 23, 2019 canceled so that

others can reserve space at The Mayton Inn on that date.

         8.       The Local Civil Rules of Practice and Procedure for the United States District Court

for the Eastern District of North Carolina, of which this court is a unit pursuant to 28 U.S.C. § 151,

provide that—

         [a] corporation, a limited liability company, a partnership, a trust, an association,
         or any other entity that is not a natural person cannot appear pro se and must be
         represented by an attorney in accordance with Local Civil Rule 83.1. Except as
         otherwise permitted by law,2 no self-represented party may appear on behalf of
         another self-represented party.

    1
     Ms. Reimann did not testify under oath.
    2
      Under North Carolina law, it is “unlawful for any person or association of persons, except active members of
the Bar of the State of North Carolina admitted and licensed to practice as attorneys-at-law, to appear as attorney or
counselor at law in any action or proceeding before any judicial body . . . to maintain, conduct, or defend the same,
except in his own behalf as a party thereto . . . .” N.C. Gen. Stat. § 84-4 (1995).

                                                          3
EDNC Local Civil Rule 5.2(b)(2). Despite the Debtor’s willingness to return the Deposit, the

court cannot grant the relief as presented, because the Contract and Addendum were executed on

behalf of the Group, and Mr. Reimann is not authorized to appear before this court as a pro se

agent or representative of the Group.

       9.      Upon filing of the Motion to Amend, the court was unclear about the relief being

sought therein and docketed it as a “Motion to Appoint Trustee.” At the hearing, Mr. Reimann

conceded that although he filed the Motion to Amend on his own behalf and raised issues about

the Debtor’s Petition, he was seeking ultimately a return of the Deposit to the Group that he is

unauthorized to represent; now therefore,

       It is ORDERED, ADJUDGED, and DECREED that the Stay Motion and the Motion to

Amend be, and hereby are, denied without prejudice.

                                    END OF DOCUMENT




                                               4
